Citation Nr: 1754572	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  15-46 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a spine disability.

2.  Entitlement to service connection for a spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied reopening of a service connection claim for osteoarthritis, status post L4-5 discectomy, lumbar spine.  The Board has recharacterized the issue as a claim for a spine disability because the Veteran has reported both neck and back pain in the context of his initial claim and in the context of the current appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran appeared at a hearing before the undersigned in June 2017.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

VA has received new evidence since a final July 2008 rating decision that denied service connection for a spine disability that relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.
CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A July 2008 rating decision denied service connection for a spine disability.  The Veteran filed a timely Notice of Disagreement regarding the decision in January 2009, but he failed to perfect an appeal by filing a timely substantive appeal after the issuance of a Statement of the Case in September 2009.  Thus, the July 2008 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court of Appeals for Veterans Claims (Court) has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) creates a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

In this case, the Board finds reopening of the Veteran's service connection claim for a spine disability is warranted.  The July 2008 rating decision denied the claim based on a lack of an in-service injury and also a lack of a nexus between the current disability and an in-service injury.  In October 2014, the Veteran submitted a statement from a friend, T.A., who traveled with him from Pineville, Kentucky, to Washington, D.C., on numerous occasions during his period of active service.  T.A. explained the Veteran told him about an incident in which he was hit in the back with a construction loader bucket while on voluntary snow removal duty.  T.A. further explained he observed the Veteran being in pain during their trips as a result of the injury.  The Board acknowledges the Veteran reported this injury in the context of his initial service connection claim.  Nevertheless, the statement of T.A. serves to corroborate the Veteran's prior reports and provides further details regarding the circumstances surrounding the injury and the Veteran's condition following the injury.  The Board notes corroborative evidence can constitute new and material evidence in certain instances.  See Bostain v. West, 11 Vet.App. 124, 128 (1998) (corroborative medical opinion was new and material evidence when it "added some weight to and tended to confirm the validity of the former medical opinions considered by the Board as part of a final disallowance").  Further, the record now includes a November 2012 statement from the Veteran's providers at Daniel Boone Family Healthcare, R.S., N.P., and J.W., M.D., that suggests the Veteran's current disability may be the result of the reported in-service injury.  This evidence relates to the bases for the prior denial and raises a reasonable possibility of substantiating the claim.  As such, reopening of the claim is warranted.


ORDER

The claim of entitlement to service connection for a spine disability is reopened.






REMAND

The duty to assist requires VA to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the record establishes the Veteran has a current spine disability.  There is also evidence that indicates the disability may be associated with military service, as previously discussed in the context of the Board's new and material evidence analysis above.  Thus, a VA examination is warranted regarding the Veteran's service connection for a spine disability.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination to obtain a nexus opinion regarding his service connection claim for a spine disability.  The selected examiner must state the nature of the current disability for both the cervical and thoracolumbar spine, commenting on all diagnoses in the record, and provide an opinion addressing whether the diagnosed disability of the spine is at least as likely as not (a degree of 50 percent probability or higher) the result of disease or injury in service.  In this context, the examiner must presume the Veteran's reports regarding an incident in which he was hit in the back with a construction loader bucket while on voluntary snow removal duty are credible, even though there are no service treatment records available related to this event.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for any opinion provided.  

2.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


